DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
	In the amendment filed on 7/28/2022, claims 1-3 and 19-20 have been amended. Claims 8, 13-15, and 18 have been cancelled. Claims 21-25 have been added. The currently pending claims considered below are claims 1-7, 9-12, 16-17, and 19-25.


Information Disclosure Statement
	Initialed and dated copy of IDS form, filed 5/20/2022, is attached to the instant office action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Muddu et al. (US Publication 2017/0063912 A1) in view of Allan et al. (US Publication 2018/0052898 A1) teach analogous art to the instant application, that of data analytics for databases and data streams. Muddu more specifically teaches providing machine learning processing and analytics of event data from multiple different sources. Allan more specifically teaches providing access to a knowledge model mapping different data sets together through a pipeline. However, after careful consideration of the claim amendments and response (pages 2-12) filed 7/28/2022 the IDS form filed 5/20/2022, and the telephone interview held on 7/25/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Muddu in view of Allan teaching a method of automatically mapping different types of data together accessible through a pipeline to access data from various sources, but does not explicitly indicate generating a hybrid data set through a non-streaming access channel providing periodically-refreshed summary of streaming and non-streaming data, and a streaming access channel, that is accessed in response to a client request using application programming interfaces through the streaming and non-streaming access channels, as disclosed in independent claim 1 and similarly in independent claims 19 and 20.
The feature of generating and accessing a hybrid data set is disclosed in claim 1, that recites “in response to receiving the data indicating the user input, integrating the first data set and the second data set to generate a hybrid data set, wherein the data processing system provides access to the hybrid data set through a (i) non-streaming access channel that provides a periodically-refreshed summary of both the streaming data of the first data set and the non- streaming data of the second data set and (ii) a streaming access channel that provides a data stream comprising data derived from the first data set and data derived from the second data set;… receiving, by the one or more computers, a request from a client device to access the hybrid data set through the non-streaming access channel or the streaming access channel, the request being provided using the one or more application programming interfaces;”, and similarly in claims 19 and 20. Consequently, independent claims 1, 19, and 20 and dependent claims 2-17, 9-12, 16-17, and 21-25 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blanchflower (US Publication 2014/0095505 A1)
Jackson (US Publication 2019/0259041 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168